Title: To James Madison from William Turpin, 29 May 1812
From: Turpin, William
To: Madison, James


Charleston May 29th 1812
The 11.000.000 Loan not being fully Subscribed, I apprehend (at 6 Pr Cent) is owing to its not being Protected by Law from State & City Taxation, which we calculate as a deduction of one Pr Ct, consiquently would Subscribe as soon to a 6 Pr Cent Loan protected from Taxation, as to 7 Pr Cent not protected, so that its the United States that pays the Tax to the individual States, & Cities, and not the individuals, this ought not to be, if you recolect fully on this Subject in January 1809 I wrote to you believing that any hint for the Public Good would be acceptable from any quarter. Your Sincere Friend
Will Turpin.
